 1
 2

 3
 4
 5
 6
 7
 8                                     UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10
11    THOMAS EUGENE MOORE,                                No. 2:18-cv-02428 MCE KJN P
12                        Plaintiff,
13            v.                                          ORDER
14    R. BROWN, et al.,
15                        Defendant.
16
17           On October 3, 2018, plaintiff filed a request for reconsideration of the magistrate judge’s

18   order filed September 7, 2018, directing plaintiff to pay the filing fee. Pursuant to E.D. Local

19   Rule 303(f), a magistrate judge’s orders shall be upheld unless “clearly erroneous or contrary to

20   law.” Id. Upon review of the entire file, the court finds that it does not appear that the magistrate

21   judge’s ruling was clearly erroneous or contrary to law.

22           The court grants plaintiff an extension of time to pay the court’s filing fee, but is

23   cautioned that failure to do so will result in the dismissal of this action.

24           Therefore, IT IS HEREBY ORDERED that:

25   ////

26   ////

27   ////

28   ////
                                                         1
 1          1. Upon reconsideration, the order of the magistrate judge filed September 7, 2018, is
 2   affirmed; and

 3          2. Plaintiff is granted fourteen days in which to pay the court’s filing fee.
 4          IT IS SO ORDERED.
 5   Dated: October 17, 2018
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                       2
